Citation Nr: 0015981	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the jaw.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1997 RO decision which determined that 
new and material evidence had not been submitted to reopen 
claims for service connection for residuals of a fracture of 
the jaw and for a back disorder.  The veteran was scheduled 
to appear at a May 2000 hearing at the RO before a Member of 
the Board, but he missed the hearing and then canceled his 
request for such a hearing.


FINDINGS OF FACT

1.  In an April 1977 rating decision, the RO denied service 
connection for residuals of a fracture of the jaw; the 
veteran did not appeal the RO determination.  Evidence 
received since the April 1977 determination by the RO is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  In an August 1988 rating decision, the RO denied an 
application to reopen a previously denied claim for service 
connection for a back disorder; the veteran did not appeal 
the RO determination.  Evidence received since the August 
1988 determination by the RO is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the jaw; and the April 1977 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a back disorder; 
and the August 1988 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1944 
to December 1946, and his primary duties were as a gun 
crewman.  

The service medical and dental records show that on a March 
1944 medical examination for enlistment purposes the veteran 
had four dental fillings (teeth numbers 18, 19, 30, and 31).  
[In reporting teeth numbers in service medical records, the 
Board has converted the reported numbers to the numbers of 
the current numbering system.]  In May 1944, nonrestorable 
teeth numbers 17, 18, 30, and 31 were extracted.  In June 
1944, X-rays revealed an area of osteitis on the lower right 
at the area of teeth numbers 30 and 31, and the veteran 
underwent an alveolectomy in that area.  Thereafter in June 
1944, tooth number 19 was extracted due to an abscess.  Also 
in June 1944, the veteran received treatment for caries in 
numerous other teeth.  In July 1944, the veteran had partial 
lower dentures inserted in the area of teeth numbers 17 to 19 
and 30 and 31, and he thereafter returned for denture 
adjustments.  An October 1945 medical examination for 
reenlistment purposes refers to the veteran's receipt of 
partial lower dentures.  In June 1946, the veteran's left 
partial denture was adjusted.  It was noted that his alveolar 
ridge was irregular in the area of tooth number 17, and he 
underwent an alveolectomy.  Later in July 1946, a replacement 
partial denture was inserted in the area of teeth numbers 18 
and 19 and thereafter adjusted.  

Regarding the musculoskeletal system, the service medical 
records show that there were no musculoskeletal defects on 
medical examinations in March 1944 for enlistment purposes, 
or October 1945 for reenlistment purposes.  In February 1946, 
the veteran was seen with a complaint of low back pain and 
referred to the orthopedic clinic.  He reported a history of 
injury 14 months previously when he was hit in the back with 
a Howitzer.  X-rays of the dorsal and lumbar spine were 
normal.  The impression was chronic slight sprain, right 
erector spina muscle group.  It was recommended that the 
veteran continue on full duty.  In March 1946, the veteran 
was seen with a backache and prescribed heat treatment.  
Thereafter, there were no records of treatment or diagnosis 
of a back disorder.  

In a May 1950 decision, the RO granted service connection for 
numerous teeth (numbers 1, 2, 3, 4, 5, 13, 16, 18, 19, 20, 
29, 30, 31, 32) for the sole purpose of outpatient treatment.  

In May 1956, the veteran was admitted to the Williamsport 
Hospital for a laminectomy and excision of a ruptured L4 
intervertebral disc.  

In a January 1976 medical certificate, J. Guattery, M.D., 
indicated that the veteran had back pain since an auto 
accident in January 1975.  The pertinent diagnosis was back 
strain, superimposed on chronic low back pain of many years 
standing.  

In March 1977, the veteran submitted various claims for 
service connection, including for residuals of a fracture of 
the jaw and for a back disorder.  He alleged that during 
basic training in 1944 all his teeth were extracted and that 
during such process his jaw was broken.  He claimed he was in 
need of plate work.  He also alleged that in 1945 he was hit 
in the back by an artillery gun and was initially treated in 
the field.  He claimed his back was bothering him.  

In an April 1977 decision, the RO denied service connection 
for residuals of a fracture of the jaw, stating that there 
was no evidence of a jaw injury in service.  Service 
connection for a back condition was also denied.  In May 
1977, the veteran was notified of this action, and he did not 
appeal.  

In a November 1981 statement, D. Turner, D.O., indicated he 
treated the veteran from 1947 to 1948 for chronic recurring 
lumbosacral sprain and had not seen the veteran since 1948.  
He noted that the veteran underwent an operation in May 1956.

In December 1981, two statements were received in support of 
the veteran's back claim.  In one statement, a woman asserted 
that the veteran worked for her husband at a service station 
and that the veteran left two or three times a week for back 
treatment from January 1947 to June or July 1947.  In the 
second statement, it was asserted that the veteran worked 
under his supervision at a furniture factory from 1947 until 
1948 during which time he was bothered by his back and was 
under a doctor's care.  

In April 1982, two statements were received from friends of 
the veteran.  In one statement, the individual asserted that, 
although he did not actually witness the veteran getting hit 
with a Howitzer, he was with the veteran in the European 
Theater during the Battle of the Bulge and recalled him 
complaining of back pain.  In the second statement, it was 
asserted that in the winter of 1944-45 the veteran was in 
great pain after being hit in the back with the wheel of a 
Howitzer, during a period of shelling and great confusion.

In May 1982, the RO denied service connection for a back 
condition, and the veteran appealed.

In a June 1982 statement, D. Turner, D.O., reiterated what he 
indicated in his November 1981 statement.  

At a January 1983 RO hearing, the veteran testified that he 
was hit in the back with a Howitzer gun during the Battle of 
the Bulge and did not seek medical attention right after the 
injury; that his back has been bothering him consistently 
since service; that right after service he worked in a 
service station and a furniture factory but did not do much 
lifting in those jobs; and that he was finally compelled to 
undergo an operation on his back in 1956 when his right leg 
became symptomatic.

In a December 1983 decision, the Board denied service 
connection for a back disorder.  It was found that back 
problems in service were acute and transitory, and that such 
service problems were unrelated to the post-service chronic 
back disorder.

In a November 1987 statement, a friend of the veteran 
asserted that in December 1944, after firing a Howitzer, the 
wheels of the gun struck the veteran in the back, almost 
knocking him down.  He recalled the veteran had indicated he 
was in a lot of back pain and a medic had been summoned.  

At a December 1987 RO hearing, the veteran testified that he 
sought treatment for a chronic back condition ever since 
discharge from service.

In a January 1988 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder.  In February 
1988, the veteran was notified by letter of the decision and 
of his appellate rights, and he did not appeal.

In August 1988, a private X-ray report of the lumbosacral 
spine, dated in April 1954, was received, revealing normal-
appearing bodies and intervertebral joint spaces.  

In an August 1988 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder.  Later that 
month, the veteran was notified by letter of the decision and 
of his appellate rights, and he did not appeal.  

In March 1993, the veteran submitted a claim for service 
connection for "any dental condition."  

In May 1993, the veteran submitted a claim to have his 
"service connected right lower jaw evaluated for 
compensation and medical treatment."  He stated that in 
service he had a bone extracted from his jaw.  With his 
claim, he submitted copies of previously considered service 
medical and dental records.  

In a June 1993 letter, the RO informed the veteran that his 
submission of duplicative service medical records were not 
new and material sufficient to warrant reconsideration of his 
claim.  He was informed that in order to reopen his claim for 
service connection for a jaw injury he had to submit evidence 
that had not previously been considered which tended to show 
that his claimed condition was incurred in service.

VA outpatient records in June and July 1993 show that the 
veteran was seen with complaints of lower back pain.  He 
reported that a history of having injured his back in service 
in 1944.  The impression was back pain due to muscle strain.  

In August 1993, the veteran submitted copies of previously 
considered service dental records.  He also submitted a 
progress report from Charles Burzynski, D.D.S., dated in 
March 1993, indicating that the veteran reported a history of 
pain in the right posterior mandible.  In the report, the 
dentist noted the veteran had an upper denture and a broken 
lower denture.  He noted that, when the veteran occluded, his 
lower posterior teeth struck the edentulous ridge on the 
right side, causing a traumatic injury.  The assessment was 
traumatic injury to the right posterior alveolar ridge in the 
area of the internal oblique ridge.  The veteran was referred 
for fabrication of a new lower denture.  

VA outpatient records in September and November 1993 show 
that the veteran was seen with complaints of low back pain 
and bilateral leg pain.  Surgical intervention (i.e., 
decompressive lumbar laminectomy from L3 to L5 and 
exploration of the disc spaces at both levels) was 
recommended.

In December 1993, the veteran was hospitalized at the VA and 
a bilateral decompressive lumbar laminectomy from L3 to L5 
was performed, after his lumbar stenosis failed to improve 
with conservative measures.  

VA outpatient records show that in April 1994, August 1994, 
February 1995, and February 1996 the veteran was seen for 
continuing complaints of pain in the back and right buttock.  

In June 1996, the veteran submitted an application to reopen 
his claim for service connection for a fracture of the right 
lower jaw.  He stated he sustained a jaw injury in 1944 at 
Camp Rucker.  With his claim, he submitted copies of 
previously considered service medical and dental records and 
a copy of Dr. Burzynski's report.

In October 1996, the veteran submitted an application to 
reopen his claim for service connection for a back disorder.  
He asserted that records from Camp Campbell would support his 
claim.  With his claim, he submitted VA records dated from 
1993 to 1996 and a copy of a previously considered service 
medical record.  

In a March 1997 decision, the RO determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for residuals of a fracture of the jaw and 
for a back disorder.

At an August 1997 RO hearing before a hearing officer, the 
veteran testified with regard to his back claim that he 
continued to have a back disorder, as evidenced by medical 
records showing a 1993 back operation.  He stated that his 
original back injury was sustained during combat service in 
the winter of 1944 when a Howitzer gun spun around and hit 
him, knocking him down.  He stated that after service he 
worked in a furniture factory but needed help in doing any 
heavy lifting and that he did not work any jobs that required 
heavy lifting.  With regard to his jaw claim, he testified 
that his jaw was fractured in service during dental treatment 
when he underwent extraction of numerous teeth; that his jaw 
was operated on after his teeth were extracted and a partial 
plate was made; and that he had two other sets of plates made 
while in the service.  After the hearing, an extract of the 
history of the 290th Infantry in 1944 was associated with the 
claims folder.  

In a February 1999 statement, the veteran asserted that he 
sustained dental trauma during basic training in service when 
he had teeth and bone removed from his jaw.  

In a June 1999 letter, the RO informed the veteran the 
circumstances under which disability compensation may be paid 
for chronic dental conditions and under which dental 
treatment may be received.  

On a January 2000 report of contact form, it was noted that 
the veteran was seeking dental treatment and that a rating 
for dental treatment was approved years ago.  In a subsequent 
letter to the veteran that same month, the RO informed the 
veteran that he may be entitled to treatment for his claimed 
dental condition and referred him to the nearest VA dental 
clinic.  

In May 2000, the veteran submitted copies of previously 
considered service medical and dental records.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the present case, a claim for service connection for 
residuals of a fracture of the jaw was previously denied by 
the RO in an April 1977 decision.  Also, an application to 
reopen a claim for service connection for a back disorder was 
previously denied by the RO in an August 1988 decision, on 
the basis that new and material evidence had not been 
submitted.  The veteran did not perfect appeals with regard 
to these decisions, and they are considered final, with the 
exception that the claims may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

A.  Residuals of a Fracture of the Jaw

When the RO denied service connection for residuals of a 
fracture of the jaw in April 1977, it considered service 
medical records which show extraction of several teeth, two 
alveolectomies in the area of the extracted teeth, insertion 
of partial lower dentures, and other dental treatment.  The 
service records show dental conditions but do not show any 
fracture or other injury of the jaw.  Post-service medical 
evidence considered by the RO also did not show any residuals 
of a jaw fracture or jaw injury.  

Evidence submitted since the 1977 RO decision includes 
duplicate copies of service medical and dental records; such 
is redundant and not new evidence.  38 C.F.R. § 3.156.  The 
veteran has also submitted a private dental report dated in 
1993 showing upper and lower dentures, with a broken denture 
causing "traumatic injury" to the area of the right posterior 
alveolar ridge when the veteran closed his mouth (new 
dentures were recommended to correct the problem).  While 
this additional medical record may be new evidence, it is not 
material evidence as it does not tend to show that the 
veteran had a jaw fracture or other jaw injury in service; 
the evidence is not so significant that it must be considered 
in order to decide the merits of the claim.  Id.  The veteran 
has also submitted additional written statements and provided 
hearing testimony in 1997, alleging that his jaw was 
fractured in service during dental treatment when he had 
teeth extracted.  His statements are not new evidence as they 
are merely cumulative of previous allegations considered by 
the RO when it denied the claim in 1977.  Id.; Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999). 

The Board concludes that new and material evidence has not 
been submitted since the April 1977 RO decision which denied 
the veteran's claim for service connection for residuals of a 
fracture of the jaw.  Thus, the claim has not been reopened, 
and the April 1977 RO decision remains final.

[The present Board decision is limited to the issue of an 
application to reopen a claim for service connection for 
residuals of a jaw fracture, and such is discussed above.  
However, given some of the veteran's statements, additional 
comments are warranted with respect to dental matters.  He is 
already service-connected for numerous teeth for the purpose 
of VA outpatient dental treatment.  While some of his 
statements suggest a claim for compensation for his service-
connected teeth, particularly replaceable missing teeth, such 
is barred by regulation.  38 C.F.R. § 3.381(a) (1999) 
(effective June 8, 1999), § 4.149 (1998) (effective prior to 
June 8, 1999).  It appears he may be claiming treatment for 
service-connected teeth.  However, the time for one-time 
treatment for his service-connected teeth has expired; his 
service-connected teeth are not service-connected based on 
service trauma (as would permit perpetual care for those 
teeth); and it appears that service-connected status of the 
teeth would not lead to outpatient dental treatment 
eligibility under any other category.  See 38 C.F.R. 
§ 17.161.]

B.  Back Disorder

Service connection for a back disorder was previously denied 
by the RO and the Board based on a determination that back 
problems in service were acute and transitory and were 
unrelated to a post-service chronic back disorder.  A 
subsequent application to reopen the claim for service 
connection for a back disorder was denied by the RO in August 
1988.  Evidence then on file included service and post-
service medical records as well as a number of lay statements 
by the veteran and others.  

Evidence submitted since the 1988 RO decision includes 
duplicative service medical records; these redundant 
documents are not new evidence.  The veteran has submitted 
medical treatment records from the 1990s, showing an ongoing 
back disorder many years after service.  It was previously 
known that he had a post-service back disorder, and these 
additional medical records are cumulative, not new, evidence.  
They are also not material evidence, as they do not link the 
current back condition to service, and the records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Since the 1988 RO decision, 
the veteran has submitted additional written statements and 
testimony reiterating his previously made contentions.  His 
statements are cumulative and redundant, not new, evidence.  
None of the evidence submitted since the 1988 RO decision is 
both new and material.  38 C.F.R. § 3.156; Vargas-Gonzalez, 
supra.  

The Board concludes that new and material evidence has not 
been submitted since the August 1988 RO decision which denied 
the veteran's application to reopen a claim for service 
connection for a back disorder.  Thus, the claim has not been 
reopened, and the August 1988 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
residuals of a fracture of the jaw is denied.

The application to reopen a claim for service connection for 
a back disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

